Citation Nr: 0200856	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  00-10 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for muscle tension 
headaches, currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD


P.B. Werdal, Counsel 











INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 1999 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in No. 
Little Rock, Arkansas.  In an October 2001 letter, the RO 
notified the veteran that the VA had revoked his attorney's 
authority to represent VA claimants.  The RO informed the 
appellant of his options relative to representation in this 
appeal.  The record discloses that the appellant did not 
respond to this letter and has not made a designation in this 
regard.


FINDING OF FACT

The muscle tension headaches are described as being constant 
and daily with a prostrating headache once per week.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for muscle 
tension headaches have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.20, Part 4, Diagnostic Codes 8199-
8100 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The service medical records show that the veteran was treated 
for headaches.  A VA examination report, dated in October 
1994, contains a diagnosis of muscle tension headaches with 
no clinical history to support a diagnosis of migraines.

In April 1995 the RO granted service connection for muscle 
tension headaches and assigned a non-compensable rating.  In 
a February 1999 decision the Board increased the rating to 10 
percent.  In November 1999 the RO increased the 10 percent in 
effect for the muscle tension headaches to 30 percent

A VA examination was conducted in November 1999.  The 
clinical history showed that the veteran last worked as a 
taxi cab driver.  The veteran reported an average of about 
two headaches per week.  The headaches were not preceded by 
any type of aura.  He developed pain in the posterior 
cervical and occipital areas that radiated around both sides 
of his head to the frontal area bilaterally.  He described 
the pain like a band-like sensation and a squeezing 
sensation.  He did not describe throbbing pain.  He 
occasionally had some associated nausea.  He did not describe 
photophobia, phonophobia, or any neurological symptoms.  The 
duration of the headaches ranged from three to twelve hours.  
He stated that he missed about two days of work a month due 
to headaches.  He was last seen at a VA facility one to two 
months ago.  Following the examination the diagnosis was 
muscle tension headaches probably aggravated at this time by 
polysubstance abuse.  The neurological examination was within 
normal limits.

The veteran received intermittent treatment at a VA facility 
during 1999 and 2000 for various disorders, including 
headaches.  In February 2000 he reported frequent headaches, 
almost daily. 

A VA examination was conducted in July 2000.  At that time 
the veteran reported that his headaches had increased in 
frequency since his last VA examination in November 1999.  He 
stated that he now had headaches daily with some headaches 
being present constantly.  He reported that the pain was 
primarily in the posterior cervical area and radiated about 
both sides of his head in a band-like distribution to the 
frontal areas.  He described a squeezing and pressure-like 
sensation.  He did not describe throbbing pain, nausea, 
vomiting, photophobia, phonophobia, or any focal neurological 
symptoms.  He reported some headaches were present 100 
percent of the time when he was awake.

Following the examination the diagnosis was chronic muscle 
type headaches as described with the neurological examination 
within normal limits.  The veteran described one headache a 
week which was prostrating and which lasted four to twelve 
hours.  The examiner stated that this did not appear to 
represent very frequent prostrating attacks that would be 
productive of severe economic inadaptability.  

Analysis

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The implementing regulations were 
adopted on August 29, 2001. 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

In this regard, the Board finds that all pertinent evidence 
necessary to properly evaluate his service-connected 
headaches has been obtained.  Also, the veteran has been 
afforded two VA examinations during the appeal period.  The 
veteran has been informed in the statement of the case and 
supplemental statements of the case of the evidence needed to 
establish his claims.  The Board finds that the VA has 
satisfied the criteria set forth in VCAA and the implementing 
regulations, and the veteran is not prejudiced by this 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  Where the evidence is 
in equipoise, benefit of the doubt doctrine is applicable and 
all doubt is resolved in the veteran's favor.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2001).

The RO has assigned a 30 percent rating for muscle tension 
headaches rated analogously to migraine headaches under 
Diagnostic Code 8100.  

Diagnostic Code 8100 provides for the evaluation of migraine 
headaches.  When there are characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months, the disability is rated as 30 percent disabling.  
When very frequent, completely prostrating and prolonged 
attacks that are productive of severe economic inadaptability 
are present, the disability will be rated as 50 percent 
disabling.  This is the highest rating authorized under this 
Diagnostic Code.

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

While the veteran is qualified to report his symptoms, he is 
not competent, in the absence of evidence demonstrating that 
he has medical training or expertise, to render medical 
findings or opinions.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

In this regard, the symptoms reported by the veteran during 
the July 2000 examination indicates an increase in the 
frequency and severity of the veteran's headaches.  He stated 
that he now had constant headaches daily.  However, he 
described only one prostrating headache per week, which 
lasted four to twelve hours.  The examiner stated that this 
did not appear to represent very frequent prostrating attacks 
that would be productive of severe economic inadaptability.  
The Board concurs with this assessment.  Accordingly, the 
Board finds that the headaches do not satisfy the criteria 
for a 50 percent rating.  As such, the preponderance of the 
evidence is against the veteran's claim.  


ORDER

The claim for entitlement to a rating in excess of 30 percent 
for muscle tension headaches is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

